TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-05-00407-CV



Carnell Denmon, Appellant

v.

Mark Jaehne, Appellee




FROM THE COUNTY COURT OF LEE COUNTY
NO. 2824, HONORABLE EVAN GONZALES, JUDGE PRESIDING




M E M O R A N D U M   O P I N I O N


                        Appellant filed his notice of appeal in the trial court on December 28, 2004.  Through
no fault of appellant’s, the notice of appeal was not received by this Court as part of the clerk’s
record until June 24, 2005.  On August 9, this Court informed appellant that his brief was overdue
and that a motion for an extension of time was due no later than August 19.  To date, appellant has
not responded to that notice, filed a brief or motion, or otherwise communicated with this Court. 
We therefore dismiss the appeal for want of prosecution on our own motion.  Tex. R. App. P.
42.3(b).
                                                                        __________________________________________
                                                                        David Puryear, Justice
Before Chief Justice Law, Justices B. A. Smith and Puryear
Dismissed for Want of Prosecution
Filed:   October 6, 2005